Citation Nr: 0602426	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to Priority 4 catastrophic disabled veteran 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical Center (MC).  The VAMC denied entitlement to Priority 
4 catastrophic disabled veteran status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2004, the VAMC issued a supplemental statement of 
the case pertaining to the veteran's claim for entitlement to 
Priority 4 catastrophic disabled veteran status.  In June 
2004, the veteran submitted evidence directly to the Board 
that relates to his claim; however, neither he nor his 
representative, included a waiver, which would allow the 
Board to consider that evidence without referral to the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(2005) (additional evidence submitted to Board must be 
referred to agency of original jurisdiction for review unless 
claimant waives that right in writing).  The Board regrets 
the additional delay this will cause to its consideration of 
this claim.

Accordingly, the case is hereby REMANDED for the following 
action: 

Consider the additional evidence 
submitted by the veteran, and, if the 
claim for entitlement to Priority 4 
catastrophic disabled veteran status 
remains denied, issue a supplemental 
statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


